The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
				Current Status of Claims
This action is issued in response to communication of October 13, 2021. By amendment of October 13, 2021 the Applicant amended claims 1, 4 and added new claims 17-23. Claims 2 and 6-16 were canceled. Accordingly, claims 1, 3 to 5, and 17-23 are active in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3 to 5, and 17-23 have been fully considered but they are not persuasive. Specifically, the Applicant amended claim 1 and argues that the primary reference to Sim does not show the shorting step.  Examiner respectfully disagrees and draws the Applicant’s attention at least to paragraph [0062] of Applicant’s own Published Application 2019/0108795 A1. Specifically, 

Claim Rejections - 35 USC § 112
Claims 1, 3-10, and 16 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. This rejection is withdrawn in view of amendment of October 13, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (WO2016/126771 also published as US Patent Publication 2016/0225321 A1)   in view of Miyasaka et al. (US Patent Publication 2011/0102481 A1).
	In regard of claim 1, Sim et al. disclose a method for driving a display comprising at least one display pixel with a float-then-short pattern, the method comprising in this order: applying a waveform to the at least one display pixel; maintaining a floating state on the at least one display pixel; and shorting the at least one display pixel (See at least Figures 1-3 of Sim et al. illustrating the pixel (100) to which a waveforms (302, 306, 308, 310, 320) are applied allowing to maintain floating state (340) and shorting the pixel (100, 304) as discussed in paragraphs [0071-0076]), wherein the shorting step has a longer time duration than the maintaining a floating state step (See at least Figure 3 of Sim et al. wherein is clearly illustrated that shorting time period ( 350) is longer than floating period (340) as also discussed in paragraphs [0051-0052, 0090] of Sim et al, wherein is specified that the shorting step duration could be between 0.5 sec up to 3 sec.), and wherein the shorting step is maintained until a second waveform is applied to the at least one display pixel (See at least paragraphs [0075, 0091] of Sim et al. discussing how long shorting/discharging period lasts and could be set by a user for any duration and succession). 
numerically shorter. 
	In the same field of endeavor, Miyasaka et al. discloses a method wherein floating step (103) is regulated in duration value for a predetermined time to be for instance (e.g. 100 ms, which is shorter than 3 sec. of shortening period of Sim et al.) shown in Figures 5, 7 and discussed at least in paragraphs [0117, 0120] of Miyasaka et al.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to regulate floating period for pixel between pixel driving as shown by Miyasaka et al. with method of Sim et al. in order to get rid of remnant voltage.
	In regard of claim 3, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein during the maintaining a floating state step no electrical potential is applied to the at least one display pixel (See at least Figure 3 of Sim et al. wherein is shown that during the floating state (340) no electrical potential applied to the pixel (100)). 
	In regard of claim 4, Sim et al. and Miyasaka et al. further disclose the method according to claim 1, wherein the net electrical potential between the applying a waveform step, the maintaining a floating state step, and the shorting the at least one display pixel step is substantially DC balanced (See at least paragraph [0038] of Sim et al. discussing balancing of DC created by remnant voltage). 
	In regard of claim 5, Sim et al. and Miyasaka et al. further disclose the method of claim 1, wherein the maintaining a floating state step has a duration of 1 to 10 seconds (See at least paragraph [0089] of Sim et al. wherein duration of steps is discussed). 
claim 17, Sim et al. and Miyasaka et al. further disclose a method for driving a display comprising at least one display pixel, the method comprising, in this order: applying a waveform to the at least one display pixel; maintaining a floating state on the at least one display pixel; and driving a plurality of zero volt frames to the at least one display pixel (See rejection of claim 1 provided above, please note that claimed limitation “plurality of zero volt frames” is interpreted as shorting or discharge as discussed in paragraph [0062] of instant specification).
	In regard of claim 18, Sim et al. and Miyasaka et al. further disclose the method of claim 17, wherein the driving step has a longer time duration than the maintaining a floating state step (See rejection of claim 1 provided above).
	In regard of claim 19, Sim et al. and Miyasaka et al. further disclose the method of claim 17, further comprising waking the display during an inter-update period after the maintaining a floating state step (.See at least paragraph [0091] of Sim et al.)
	In regard of claim 20, Sim et al. and Miyasaka et al. further disclose the method of claim 17, further comprising maintaining a second float state on the at least one display pixel subsequent to driving the plurality of zero volt frames to the at least one display pixel (See paragraphs [0075, 0091] of Sim et al.).
	In regard of claim 21, Sim et al. and Miyasaka et al. further disclose the method of claim 17, further comprising repeating the maintaining and driving steps one or more times prior to applying a second waveform to the at least one display pixel (See paragraphs [0075, 0086, 0091] of Sim et al.).

claim 22, Sim et al. and Miyasaka et al. further disclose the method of claim 17, wherein the driving step is maintained until a second waveform is applied to the at least one display pixel (See paragraphs [0075, 0091] of Sim et al.).
	In regard of claim 23, Sim et al. and Miyasaka et al. further disclose the method of claim 17, wherein driving a plurality of zero volt frames to the at least one display pixel further comprises applying substantially zero volts to a first electrode and a second electrode of the at least one display pixel, wherein the first and second electrodes are positioned on opposite sides of the at least one display pixel (See at least paragraph [0080] of Sim et al. discussing application of discharge to the front and rear electrodes of each of pixels).	

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111(c) to consider these references fully when responding to this action.
US Patent Application Publication 2017/0337879 to Oishi et al.
US Patent Publication Application 2015/0029431 to Fukai et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692